Opinion filed May 11, 2006












 








 




Opinion filed May 11, 2006
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00071-CV 
 
                                                    __________
 
                                                     IN RE D.M.
 

 
                                               On
Appeal from the County Court
 
                                                         Howard County, Texas
 
                                                 Trial Court Cause No. M-22644
 

 
                                              M
E M O R A N D U M  O
P I N I O N
Appellant has
filed in this court a motion to dismiss her appeal.  The motion is granted, and the appeal is
dismissed.
 
PER CURIAM
 
May 11, 2006
Panel consists of: 
Wright, C.J., and
McCall, J., and Strange, J.